
	
		I
		111th CONGRESS
		2d Session
		H. R. 6463
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2010
			Mr. Crowley
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Federal Communications Commission to
		  promulgate regulations requiring a label to be displayed on the packaging of
		  certain baby monitors to warn that the signals of such monitors may be
		  intercepted by potential intruders.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping Kids Safe Act of
			 2010.
		2.FindingCongress finds that parents deserve to know
			 that the signals of analog baby monitors may be intercepted by potential
			 intruders.
		3.FCC
			 regulations
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Federal Communications
			 Commission shall promulgate regulations requiring the warning label described
			 in subsection (b) to be displayed on the packaging of a baby monitor.
			(b)Warning label
			 describedThe warning label described in this subsection is the
			 following:
				(1)In the case of a
			 baby monitor that transmits video and audio, a label that reads as follows:
			 WARNING: WHAT YOU SEE, THEY CAN SEE. Images and sounds captured by this
			 device may be easily viewed or heard by potential intruders outside your
			 home..
				(2)In the case of a baby monitor that
			 transmits only audio, a label that reads as follows: WARNING: WHAT YOU
			 HEAR, THEY CAN HEAR. Sounds captured by this device may be easily heard by
			 potential intruders outside your home..
				(c)Baby monitor
			 definedIn this Act, the term baby monitor means any
			 set of devices that—
				(1)consists of one or
			 more analog transmitting devices that wirelessly transmit images or sounds to
			 one or more receiving devices;
				(2)allows an
			 individual to see images of or hear sounds made by another individual from a
			 short distance within or around a residence; and
				(3)is designed for
			 use by an individual to monitor a child in the care of such individual in a
			 residential setting.
				
